DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's application filed May 1, 2020. Claims 1-6 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. 	Claims 1-6 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ansari et al, .

Regarding claim 1, Ansari discloses a method for operating an automated vehicle, comprising the following steps: 
receiving a position of the automated vehicle (See at least ¶ 59, “INS 204 position and velocity estimates, however, are derived by integrating accelerometer measurements and errors in the estimates accumulate over time. The GPS receiver 206 is not generally as responsive to changes in automobile trajectory but continually estimates position very accurately. The use of both the INS 204 and the GPS receiver 206 allows the processor 202 to estimate the automobile's state more accurately than with a single navigation system”), (See at least ¶ 65, “the GPS 726 may include a transceiver configured to estimate a position of the vehicle 700 with respect to the Earth”);
providing a map as a function of the position (See at least ¶ 75, “the navigation and path system 748 may be configured to incorporate data from the sensor fusion algorithm 744, the GPS 726, and one or more predetermined maps so as to determine the driving path for the vehicle 700”), (See at least ¶ 154, “The map information may include three-dimensional terrain maps incorporating one or more of objects listed above. For example, the vehicle may determine that another car is expected to tum based on real-time data ( e.g., using its sensors to determine the current GPS position of another car) and other data ( e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a tum lane).”,) (See at least ¶ 166, “The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation”); 
receiving environment data values, which represent an environment of the automated vehicle, as a function of the position (See at least ¶ 64, “The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located”), (See at least ¶ 67, “The RADAR 730 unit may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using radio signals”), (See at least ¶ 68, “LIDAR unit 732 may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using lasers”);
producing an environment model, as a function of the environment, based on the map (See at least ¶ 2, “control a vehicle by creating a 3D model of a vehicle environment and the vehicle; obtaining path information that provides an estimated location of a travel path; and estimating a neighbor path for at least one neighboring vehicle”), (See at least ¶ 145, “FIGS. 7 A-7H illustrate an exemplary process to fuse data for 3D models used for car navigation. FIG. 7A shows an exemplary system that performs data fusion based on sensor based detection…For each given sensor for detecting objects in a vehicle's environment, the process generates a 3D model of the given sensor's field of view”), (See at least ¶ Claim 1, “creating a 3D model of a vehicle environment and the vehicle”); and 
operating the automated vehicle as a function of the environment model (See at least ¶ 64, “the vehicle 700 in FIG. 7 is described as being configured to operate in an autonomous mode”), (See at least ¶ 93, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system. The computer system may process the observed data, fit them into the 3D models in FIGS. 7A-7I, and issue compensation signals accordingly”), (See at least ¶ 312, “Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous and continue to the destination”).

Regarding claim 2, Ansari discloses the method as recited in claim 1, wherein the environment data values are requested, in advance of the receiving step, from an infrastructure sensor system (See at least ¶ 78, “Communications-based active safety applications use vehicle-to-vehicle (V2V) and vehicle-to infrastructure (V2I) short-range wireless communications to detect potential hazards in a vehicle's path”).

Regarding claim 3, Ansari discloses the method as recited in claim 1, wherein the operating of the automated vehicle as a function of the environment model includes determining and/or driving a trajectory in the environment (See at least ¶ 145, “combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle”), (See at least ¶ 171, “the first car in the group would automatically or manually take evasive actions to avoid an obstacle, and the information is transmitted via vehicle to vehicle communication such as DSRC to following vehicles, and the driving path of the entire flock is adjusted according to the obstacle”), (See at least ¶ 310, “The various systems described above may be used by the computer to operate the vehicle and maneuver from one location to another…The vehicle may determine its location to a few inches based on a combination of the GPS receiver data, the sensor data, as well as the detailed map information. In response, the navigation system may generate a route between the present location of the vehicle and the destination”), (See at least ¶ 312, “Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous and continue to the destination”).

Regarding claim 4, Ansari discloses the method as recited in claim 1, wherein the environment model includes at least one obstacle and/or one road condition and/or at least one additional vehicle (See at least ¶ 76, “The obstacle avoidance system 750 may be any system configured to identify, evaluate, and avoid or otherwise negotiate obstacles in the environment in which the vehicle 700 is located”), (See at least ¶ 161, “The system can determine the presence of obstacles in a road lane by monitoring a pattern of vehicle avoidance of a particular location of the lane. The obstacles can be rocks or debris on the lane, closure of a lane, inoperative vehicles on the lane, or vehicles suffering from an accident, among others”), (See at least ¶ 311, “the computer may scan the surroundings and determine whether there are any obstacles or objects in the immediate vicinity which may prohibit or reduce the ability of the vehicle to avoid a collision”).

Regarding claim 5, Ansari discloses a device, comprising: a processing unit, the processing unit configured to: 
receive a position of the automated vehicle (See at least ¶ 59, “INS 204 position and velocity estimates, however, are derived by integrating accelerometer measurements and errors in the estimates accumulate over time. The GPS receiver 206 is not generally as responsive to changes in automobile trajectory but continually estimates position very accurately. The use of both the INS 204 and the GPS receiver 206 allows the processor 202 to estimate the automobile's state more accurately than with a single navigation system”), (See at least ¶ 65, “the GPS 726 may include a transceiver configured to estimate a position of the vehicle 700 with respect to the Earth”);
providing a map as a function of the position (See at least ¶ 75, “the navigation and path system 748 may be configured to incorporate data from the sensor fusion algorithm 744, the GPS 726, and one or more predetermined maps so as to determine the driving path for the vehicle 700”), (See at least ¶ 154, “The map information may include three-dimensional terrain maps incorporating one or more of objects listed above. For example, the vehicle may determine that another car is expected to tum based on real-time data ( e.g., using its sensors to determine the current GPS position of another car) and other data ( e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a tum lane).”,) (See at least ¶ 166, “The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation”); 
receive environment data values, which represent an environment of the automated vehicle, as a function of the position (See at least ¶ 64, “The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located”), (See at least ¶ 67, “The RADAR 730 unit may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using radio signals”), (See at least ¶ 68, “LIDAR unit 732 may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using lasers”);
produce an environment model, as a function of the environment, based on the map (See at least ¶ 2, “control a vehicle by creating a 3D model of a vehicle environment and the vehicle; obtaining path information that provides an estimated location of a travel path; and estimating a neighbor path for at least one neighboring vehicle”), (See at least ¶ 145, “FIGS. 7 A-7H illustrate an exemplary process to fuse data for 3D models used for car navigation. FIG. 7A shows an exemplary system that performs data fusion based on sensor based detection…For each given sensor for detecting objects in a vehicle's environment, the process generates a 3D model of the given sensor's field of view”), (See at least ¶ Claim 1, “creating a 3D model of a vehicle environment and the vehicle”); and 
operate the automated vehicle as a function of the environment model (See at least ¶ 64, “the vehicle 700 in FIG. 7 is described as being configured to operate in an autonomous mode”), (See at least ¶ 93, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system. The computer system may process the observed data, fit them into the 3D models in FIGS. 7A-7I, and issue compensation signals accordingly”), (See at least ¶ 312, “Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous and continue to the destination”).

Regarding claim 6, Ansari discloses a non-transitory machine-readable storage medium on which is stored a computer program for operating an automated vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: 
receiving a position of the automated vehicle (See at least ¶ 59, “INS 204 position and velocity estimates, however, are derived by integrating accelerometer measurements and errors in the estimates accumulate over time. The GPS receiver 206 is not generally as responsive to changes in automobile trajectory but continually estimates position very accurately. The use of both the INS 204 and the GPS receiver 206 allows the processor 202 to estimate the automobile's state more accurately than with a single navigation system”), (See at least ¶ 65, “the GPS 726 may include a transceiver configured to estimate a position of the vehicle 700 with respect to the Earth”);
providing a map as a function of the position (See at least ¶ 75, “the navigation and path system 748 may be configured to incorporate data from the sensor fusion algorithm 744, the GPS 726, and one or more predetermined maps so as to determine the driving path for the vehicle 700”), (See at least ¶ 154, “The map information may include three-dimensional terrain maps incorporating one or more of objects listed above. For example, the vehicle may determine that another car is expected to tum based on real-time data ( e.g., using its sensors to determine the current GPS position of another car) and other data ( e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a tum lane).”,) (See at least ¶ 166, “The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation”); 
receiving environment data values, which represent an environment of the automated vehicle, as a function of the position (See at least ¶ 64, “The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located”), (See at least ¶ 67, “The RADAR 730 unit may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using radio signals”), (See at least ¶ 68, “LIDAR unit 732 may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using lasers”);
producing an environment model, as a function of the environment, based on the map (See at least ¶ 2, “control a vehicle by creating a 3D model of a vehicle environment and the vehicle; obtaining path information that provides an estimated location of a travel path; and estimating a neighbor path for at least one neighboring vehicle”), (See at least ¶ 145, “FIGS. 7 A-7H illustrate an exemplary process to fuse data for 3D models used for car navigation. FIG. 7A shows an exemplary system that performs data fusion based on sensor based detection…For each given sensor for detecting objects in a vehicle's environment, the process generates a 3D model of the given sensor's field of view”), (See at least ¶ Claim 1, “creating a 3D model of a vehicle environment and the vehicle”); and 
operating the automated vehicle as a function of the environment model (See at least ¶ 64, “the vehicle 700 in FIG. 7 is described as being configured to operate in an autonomous mode”), (See at least ¶ 93, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system. The computer system may process the observed data, fit them into the 3D models in FIGS. 7A-7I, and issue compensation signals accordingly”), (See at least ¶ 312, “Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous and continue to the destination”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665